Case 1:99-mc-09999 Document 1150 Filed 10/14/20 Page 1 of 9 PageID #: 115790




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

GUSTAV KLAUKE GMBH.,                              )
                                                  )
                        Plaintiff,                )
                                                  )   C.A. No. ____________
            v.                                    )
                                                  )   DEMAND FOR JURY TRIAL
HUSKIE TOOLS LLC,                                 )
                                                  )
                        Defendant.                )


                        COMPLAINT FOR PATENT INFRINGEMENT

                 Plaintiff Gustav Klauke GmbH (“Klauke”), by and through its counsel, files its

complaint against Defendant Huskie Tools LLC (“Huskie”) as follows:


                                       NATURE OF THE ACTION

                 1.     This is an action for infringement of U.S. Patent No. 6,769,356 (“the ‘356

patent”) under the patent statutes of the United States, 35 U.S.C. § 101, et seq.


                                           THE PARTIES

                 2.     The patent owner in this case is Klauke. Plaintiff Klauke is a corporation

organized and existing under the laws of the Germany, with its principal place of business at Auf

dem Knapp 46, 42855 Remscheid. Klauke is a global leader in innovative professional tools for

plumbing and electrical trades.

                 3.     On information and belief, Defendant Huskie is a limited liability

company organized and existing under the laws of the State of Delaware, with its principal place

of business at 195 Internationale Blvd., Glendale Heights, Illinois, 60139. Upon information and

belief, Huskie sells, offers to sell, and/or uses products and services throughout Delaware,

including in this judicial district.
Case 1:99-mc-09999 Document 1150 Filed 10/14/20 Page 2 of 9 PageID #: 115791




                                    JURISDICTION AND VENUE

                  4.       This is an action for patent infringement under 35 U.S.C. § 271.

                  5.       This Court has subject matter jurisdiction over the action under 28 U.S.C.

§§ 1331 and 1338, based on an actual controversy between Klauke, on the one hand, and Huskie,

on the other hand, because this is a matter arising under the United States patent statutes,

35 U.S.C. § 101 et seq., for infringement of a United States patent.

                  6.       This Court has personal jurisdiction over Huskie, due at least to the fact

that Huskie is a Delaware limited liability company and, on information and belief, transacts

regular and substantial business in Delaware and in this judicial district, directly or through

intermediaries.

                  7.       Defendant Huskie is a Delaware organization and has a registered agent in

Delaware: The Corporation Trust Company, Corporation Trust Center 1209 Orange Street,

Wilmington, Delaware 19801.

                  8.       Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b)

and (c) and 1400 because Huskie is a limited liability company organized and existing under the

laws of the State of Delaware and is subject to personal jurisdiction in this district.


                                            BACKGROUND

                  9.       Founded in 1879 as a small, family business, Klauke is now a global

developer of innovative professional tools for plumbing and electrical trades.            Klauke has

invested considerable time, money, and creative efforts in developing and marketing its unique

and innovative products. In 1994, Klauke designed and manufactured its first battery-powered

hydraulic tool.        Since then, Klauke has maintained its position as a leader in the field of




                                                    2
Case 1:99-mc-09999 Document 1150 Filed 10/14/20 Page 3 of 9 PageID #: 115792




hydraulic pressing tools and owns numerous patents covering its innovative technologies,

including the ‘356 patent.

               10.    Defendant Huskie is a direct competitor of Klauke in the United States,

including in the State of Delaware.

               11.    On information and belief, Huskie sells numerous battery-operated

pressing tools that infringe Klauke’s protected technology as it is embodied in the ‘356 patent,

including, at least, REC-7430, REC-7510, REC-7510K, REC-758U, REC-7630, REC-7750,

REC-7NDSL, REC-CN758, REC-MK7430, REC-MK7510, REC-MK7510K, REC-MK758U,

REC-MK7630, REC-MK7750, and REC-MK7NDSL (collectively hereinafter, the “Accused

Products”).

               12.    An example of Huskie’s retail advertisement of said Accused Products is

the screenshot depicted below, which was taken directly from Huskie’s online website,

https://huskietools.com/product/rec-758u/.




                                               3
Case 1:99-mc-09999 Document 1150 Filed 10/14/20 Page 4 of 9 PageID #: 115793




                                          COUNT I
                           Infringement of U.S. Patent No. 6,769,356

               13.    Klauke incorporates by reference the preceding paragraphs of its

Complaint.

               14.    U.S. Patent No. 6,769,356 entitled “Method Of Operating A Hydraulic

Pressing Unit, And Hydraulic Pressing Unit” was duly issued by the United States Patent and

Trademark Office (“USPTO”) on August 3, 2004, and lists named inventor Egbert Frenken.

A true and correct copy of the ‘356 patent is attached hereto as Exhibit A.

               15.    Klauke is the owner and assignee of the ‘356 patent, with the full rights to

enforce the ‘356 patent and sue for damages by reason of infringement of the ‘356 patent.

               16.    The ‘356 patent reflects an improved hydraulic pressing tool and method

for operating said tool. See Ex. A. According to the ‘356 patent, prior art hydraulic pressing

tools did not permit users “to stop the moving part [of the pressing tool] early without the

displacement of the moving part into the end position . . . .” Ex. A, 1:27-30.

               17.    As described in the ‘356 patent specification, Klauke solved this problem

by creating an apparatus, and a method for using said apparatus, wherein the “moving part [can]

be stopped optionally in position.” Ex. A, 1:27-36. The ability to adjust the movement and/or

retraction of the hydraulic tool’s moving part thus allows users more control and efficiency

during operational use.

               18.    On information and belief, the Accused Products sold by Huskie embody

technology provided by Maxell Izumi Co., Ltd. (“Izumi”). On information and belief, the

technology provided by Izumi to Huskie, and embodied in the Accused Products, is reflected in

pending patent application WO/2019/111390.




                                                 4
Case 1:99-mc-09999 Document 1150 Filed 10/14/20 Page 5 of 9 PageID #: 115794




               19.     On information and belief, Huskie has directly infringed and continues to

directly infringe one or more claims of the ‘356 patent in violation of 35 U.S.C. § 271(a)—

including at least independent claims 1, 5, and 12 of the ‘356 patent—by making, using, offering

to sell, selling, and/or importing into the U.S. tools incorporating Klauke’s patented technology,

including, but not limited to, the Accused Products listed on Huskie’s website.           See, e.g.,

https://huskietools.com/product/rec-mk758u/.

               20.     On information and belief, Huskie’s Accused Products all operate in the

same way with respect to the relevant claim elements of the ‘356 patent. Huskie’s Accused

Products contain all of the elements of the claims of the ‘356 patent, including, for example, the

following elements of claim 5: (a) A hydraulic pressing unit, in particular a manual pressing

unit, (b) it being the case that the pressing unit has a hydraulic pump, a moving part, a stationary

part and a non-return valve, (c) that the moving part can be displaced into a pressing position by

the build-up of a hydraulic pressure and the non-return valve moves automatically into its open

position only in the presence of a predetermined hydraulic pressure corresponding to a pressing

pressure, (d) and that the moving part is configured for moving back automatically from the

pressing position into an end position under the action of a restoring spring, and (e) the non-

return valve is configured only to close once the moving part has reached the end position,

wherein it is possible to stop the return of the moving part before it reaches the end position by a

triggering device, acting on the non-return valve.

               21.     As depicted in the example below, Huskie’s “Tool Facts” information

sheets specifically advertise that the Accused Products employ the technology embodied in the

‘356 patent. See, e.g., Exhibit C.




                                                 5
Case 1:99-mc-09999 Document 1150 Filed 10/14/20 Page 6 of 9 PageID #: 115795




               22.     The images below are taken from pending patent application

WO/2019/111390 and, on information and belief, reflect the configuration and operation of

Huskie’s Accused Products. The images depict a hydraulic pressing unit, a hydraulic pump, a

moving part, a stationary part, and a non-return valve, configured to operate according to at least

claim 5 of the ‘356 patent.




                                                6
Case 1:99-mc-09999 Document 1150 Filed 10/14/20 Page 7 of 9 PageID #: 115796




               23.     Huskie also indirectly infringes one or more claims of the ‘356 patent in

violation of 35 U.S.C. § 271(b) and/or (c) by actively inducing infringement of the ‘356 patent

by others and/or by offering to sell or selling within the U.S. an apparatus for use in practicing a

patented process covered by the claims of the ‘356 patent that is a material part of the invention

and not a staple article or commodity of commerce suitable for substantial non-infringing use.

               24.     For example, on information and belief, Huskie induces infringement at

least by providing instructional materials that teach customers how to use the Accused Products

in a manner that infringes the claims of the ‘356 patent. These materials include Huskie’s “Tool

Facts” information sheets, which specifically advertise that the Accused Products should be used

in a manner that practices the invention taught and claimed in the ‘356 patent. See, e.g.,

Exhibit C.

               25.     Moreover, Huskie contributes to infringement by its customers through its

offer and sale of Accused Products, which are uniquely adapted for a use that falls within the

scope of at least one claim of the ‘356 patent, are not staple articles of commerce, and lack any

substantial non-infringing use.




                                                 7
Case 1:99-mc-09999 Document 1150 Filed 10/14/20 Page 8 of 9 PageID #: 115797




                26.    Huskie’s instructions and its sale of Accused Products cause customers to

directly infringe at least one claim of the ‘356 patent.

                27.    In a letter dated March 23, 2020, Klauke and its corporate parent, Emerson

Electric Co. (“Emerson”), informed Huskie that Huskie’s Accused Products infringed Klauke’s

‘356 patent. See Exhibit B.

                28.    Huskie knew that its actions constituted infringement of the ‘356 patent at

least upon its receipt of the letter transmitted by Emerson and Klauke dated March 23, 2020.

                29.    Based on the foregoing, Defendants are liable for direct, indirect, and

willful infringement of the ‘356 patent pursuant to 35 U.S.C. § 271.


                                     PRAYER FOR RELIEF

                WHEREFORE, Plaintiff Klauke respectfully requests that this Court enter

judgment in its favor against Huskie and grant to Klauke the following relief:

                A.     Enter an order finding that Huskie is infringing the ‘356 patent in violation

of 35 U.S.C. § 271;

                B.     Enter an order enjoining Huskie, its officers, directors, agents, servants,

employees, and all other persons in privity or acting in concert with it who receive actual notice

of the order by personal service or otherwise, from any further acts of infringement of the

‘356 patent;

                C.     Award Klauke damages in an amount adequate to compensate Klauke for

Huskie’s infringement of the ‘356 patent, including, but not limited to, a reasonable royalty

and/or lost profits;

                D.     Enter an order trebling any and all damages awarded to Klauke by reason

of Huskie’s willful infringement of the ‘356 patent pursuant to 35 U.S.C. § 284;



                                                  8
Case 1:99-mc-09999 Document 1150 Filed 10/14/20 Page 9 of 9 PageID #: 115798




              E.      Enter an order awarding Klauke interest on damages awarded and their

costs pursuant to 35 U.S.C. § 284;

              F.      Enter an order declaring that this case is exceptional and awarding Klauke

reasonable attorneys’ fees and costs under 35 U.S.C. § 285; and

              G.      Any other equitable and/or legal relief that this Court may deem just and

proper.

                                   JURY TRIAL DEMANDED

              Plaintiff Klauke respectfully requests a trial by jury on all issues so triable.

                                                 MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                 /s/ Rodger D. Smith II

                                                 Rodger D. Smith II (#3778)
OF COUNSEL:                                      1201 North Market Street
                                                 P.O. Box 1347
Richard L. Brophy                                Wilmington, DE 19899
Marc Vander Tuig                                 (302) 658-9200
Kyle Gottuso                                     rsmith@mnat.com
ARMSTRONG TEASDALE, LLP
7700 Forsyth Blvd., Suite 1800                   Attorneys for Plaintiff Gustav Klauke GmbH
St. Louis, MO 63105
(314) 621-5070

Carla J. Baumel
ARMSTRONG TEASDALE, LLP
4643 S. Ulster Street, Suite 800
Denver, CO 80237
(720) 200-0675

October 14, 2020




                                                 9
